DETAILED ACTION
Claims 1-5 (filed 07/22/2022) have been considered in this action.  Claims 1-2 and 5 have been amended.  Claims 3-4 have been filed in the same format as previously filed.

Response to Arguments
Applicant’s arguments, see page 6 paragraph 1, filed 07/22/2022, with respect to objections to the specification, including the title, have been fully considered and are persuasive.  The objections of the specification has been withdrawn. 

Applicant’s arguments, see page 6 paragraph 3, filed 07/22/2022, with respect to objection to claim 1 have been fully considered and are persuasive.  The objection of claim 1 has been withdrawn. 

Applicant’s arguments, see page 6 paragraph 5, filed 07/22/2022, with respect to rejection of claims 1-5 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1-5 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see page 7 paragraph 3, filed 07/22/2022, with respect to rejection of claims 1-5 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claims 1-5 under 35 U.S.C. 101 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stan Protigal (Reg. No. 28,657) on 08/05/2022.

The application has been amended as follows: 

Replace Claim 1 with the following:


Claim 1: A pressing apparatus comprising:
a storage that stores a plurality of actual data which are load data which was actually measured and which are configured of a first information which indicates a position of a ram or an operation time of the ram and a second information which indicates a load of the ram corresponding to the first information, and a plurality of reference data which is a reference for the load data and comprised of the first information and the second information;
an adjustor that expands and/or contracts the first information of at least one of an actual data pattern which is based on the plurality of the actual data stored in the storage and a reference data pattern based on the plurality of the reference data stored in the storage to correspond with each other;
and a determiner that determines abnormality of a load applied to the ram in a pressing operation based on a similarity of the actual data pattern  and the reference data pattern wherein the first information of at least one of the actual data pattern and the reference data pattern 
wherein in the case of the adjustor expanding and/or contracting the first information of only the actual data pattern, the determiner compares the adjusted actual data pattern to the unadjusted reference data pattern,
wherein in the case of the adjustor expanding and/or contracting the first information of only the reference data pattern, the determiner compares the adjusted reference data pattern to the unadjusted actual data pattern.
and wherein in the case of the adjustor expanding and/or contracting the first information of both the actual data pattern and the reference data pattern, the determiner compares the both of the adjusted reference data pattern and the adjusted actual data pattern 
an output unit that outputs the abnormality determined by the determiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MICHAEL SKRZYCKI/Examiner, Art Unit 2116                                                                                                                                                                                                        

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116